Order, so far as appealed from, granting motion with respect to bill of particulars unanimously modified by striking out the provision delaying service of bill until after completion of examination before trial. We deem that the particulars demanded may be furnished without the aid of the limited examination permissible in this class of action. If plaintiff is without knowledge as to any of the information he is required to furnish, he may so state under oath in lieu of furnishing same. As so modified, the order is affirmed, with $10 costs and disbursements to appellant to abide the event. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Callahan and Peek, JJ.